

117 HR 5387 IH: Secure American Foreign Evacuation Act
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5387IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Mr. Sherman introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require United States persons visiting or residing in highly dangerous foreign countries to register with the Department of State, and for other purposes.1.Short titleThis Act may be cited as the Secure American Foreign Evacuation Act.2.List of highly dangerous foreign countries(a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a list of foreign countries or parts thereof that meet one or more of the following conditions:(1)The foreign country is a country the government of which the Secretary of State determines has repeatedly provided support for international terrorism pursuant to—(A)section 1754(c)(1)(A) of the Export Control Reform Act of 2018 (50 U.S.C. 4318(c)(1)(A));(B)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(C)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or(D)any other provision of law.(2)The foreign country is a country in which the United States has deployed armed forces that are engaged in hostilities as defined by the War Powers Resolution (50 U.S.C. 1541 et seq.).(3)The President has made determination that the foreign country or any part thereof is very hazardous, based on the potential for violence and armed conflict in the country or part thereof, and there is a high probability that United States persons visiting or residing in such country or part thereof will need to be evacuated.(b)ReferenceA foreign country or part thereof included on the list required by subsection (a) shall be designated as a Highly Dangerous Foreign Country for purposes of this Act.(c)UpdatesThe President shall submit to Congress an updated list under subsection (a)—(1)not later than 180 days after the date of the enactment of this Act and every 180 days thereafter; and(2)as new information becomes available.3.Registration system for United States persons visiting or residing in highly dangerous foreign countries(a)In generalThe Secretary of State shall require a United States person intending to visit or reside in a Highly Dangerous Foreign Country to register with the Department of State under existing protocols and to meet the requirements described in subsection (b).(b)Requirements describedA United States person intending to visit or reside in a Highly Dangerous Foreign Country shall meet the following requirements:(1)The person shall notify the Department of State of the proposed visit or residence not later than 5 days after the person’s departure from the United States or another foreign country for purposes of undertaking the visit or residence.(2)If the person violates the requirement of paragraph (1), the Secretary of State shall impose and collect a fee of $500 from the person—(A)as soon as practicable after the violation occurs; or(B)at the time of renewal of the person’s United States passport.(c)WaiverThe Secretary of State may adopt regulations to waive the fee required under subsection (b)(2) in extraordinary circumstances. (d)Effective date; transition provisions(1)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to any United States person intending to visit or reside in a Highly Dangerous Foreign Country after the date that is 60 days after such date of enactment.(2)Transition provisionsAny United States person—(A)visiting or residing in a Highly Dangerous Foreign Country before the date described in paragraph (1) shall register with the Department of State under existing protocols and meet the requirements of subsection (b) not later than 180 days after the date of the enactment of this Act; and(B)visiting or residing in a Highly Dangerous Foreign Country that is included on the list required by section 2(a) after the date described in paragraph (1) shall register with the Department of State under existing protocols and meet the requirements of subsection (b) not later than 6 days after the date on which the Country is included on the list.4.Priority in evacuating United States persons from highly dangerous foreign countriesThe United States Government shall, when evacuating United States persons from a Highly Dangerous Foreign Country, give priority to those United States persons who have complied with the requirements of section 3.5.Reporting requirementNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report on the registration system for United States persons visiting or residing in highly dangerous foreign countries described in section 3 and how to improve the system in the future.6.United States person definedIn this Act, the term United States person means a United States citizen or alien admitted for permanent residence to the United States. 